Title: To Thomas Jefferson from Thomas T. Hewson, 6 January 1804
From: Hewson, Thomas T.
To: Jefferson, Thomas


               
                  Sir,
                  Philada Jany 6th. 1804.
               
               I have the honour to inform you, that the American Philosophical Society, at their late meeting for the election of Officers, unanimously re-chose you President. It may not be ungrateful to you to receive this mark of the respect and esteem of Men, associated for the noble and benevolent purposes of promoting useful knowledge; and who, while engaged in furnishing intellectual stores for the mind, and in adding to the comforts and conveniencies of life, are desirous of thus giving force and stability to their labours.
               I have the honour to be, Sir, with great respect, Your most obedient, humble servant,
               
                  Thos T Hewson, Secy.
               
            